


110 HR 4984 IH: To suspend temporarily the duty on certain acrylic fiber

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4984
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mrs. Cubin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Certain acrylic fiber
			 tow
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic fiber tow (polyacrylonitrile tow) containing a minimum
						of 92 percent acrylonitrile by weight, from 200 to 600 ppm sodium and no
						organic solvent, the foregoing wound into spools each containing 24,000
						filaments and with average filament measuring 1.3 decitex (plus or minus 0.15)
						(provided for in subheading 5501.30.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
